Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 08/31/2021 has a total of 27 claims pending in the application; there are 3 independent claims and 2 dependent claims, all of which are ready for examination by the examiner.      
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “determining quality information for a route between network devices”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,087 B2 [application No.16/539,767], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  11,140,087 B2
Claim 1. An apparatus comprising: 
    one or more processors; 
     memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
      receive, from a requesting device, a request for content; 
     send, based on the request, a packet to a plurality of routing devices, wherein the packet comprises an indication to each of the plurality of routing devices to send router status information; 
    
      receive, after the sending the packet, and from the plurality of routing devices, information indicating statuses determined by the plurality of routing devices; and 
      
    cause, based on the information indicating statuses, the content to be sent along a route comprising a subset of the plurality of routing devices.
Claim 1. A method, comprising: 




      receiving, by a computing device and from a requesting device, a request for content; 
     sending, by the computing device and based on the request, a packet to a plurality of routing devices, wherein the packet comprises an indication to each of the plurality of routing devices to send router status information; 
        receiving, by the computing device, after the sending the packet, and from the plurality of routing devices, information indicating statuses determined by the plurality of routing devices; and 
     causing, by the computing device and based on the information indicating statuses, the content to be sent along a route comprising a subset of the plurality of routing devices.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having the operations of the claims implemented in a method.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Publication No. (US 2009/0080336 A1) in view of Singhal et al. Publication No. (US 2009/0092124 A1).

Regarding Claim 1, Zhang teaches an apparatus comprising: 
one or more processors (processing unit 1120a FIG.11); 
memory (system memory 1130a FIG.11) storing instructions that, when executed by the one or more processors (the system memory 1130a includes software instructions executed by the processing unit 1130a [0092-95] FIG.11) , cause the apparatus to: 
receive, from a requesting device (Client device 200 FIG.2B), a request for content (a client 100 makes requests 105 for content to a server 120 [0043-44] FIG.1); 
send, based on the request, a packet to a plurality of routing devices (a network administrator can simply read information associated with the router/switch, e.g., configuration parameters, nominal bit rate of the link, average utilization, bytes or packets transmitted over some time period) [0013] [0049] and an ICMP echo packet is sent to measure the round-trip time (RTT) to a specific destination. Traceroute sets a time to live (TTL) in the internet protocol (IP) header to trigger responses from the routers along the network path [0016-18] [0050-53] FIG.4A), wherein the packet comprises an indication to each of the plurality of routing devices to send router status information (path quality can be computed between each pair of nodes based on available bandwidth information by taking the minimum available bandwidth of any ingress-egress pairs or interconnections along the path. Loss rate can be computed using rate performance between the nodes [0065-66] FIG.4A); 
receive, after the sending the packet, and from the plurality of routing devices, information indicating statuses determined by the plurality of routing devices (receiving information indicating statuses of the plurality of routing devices to find the best available route to use [e.g., P1] for communications based on pre-determined or requested characteristics [0050-52] FIG.4A); and 
cause, based on the information indicating statuses, the content to be sent comprising a subset of the plurality of routing devices (the endpoint(s) can select or negotiate the best path. Or, based on a predetermined specification of a quality of service requirement to connect [0050-53] FIG.4A).  
Zhang does not explicitly teach causing the content to be sent along the route
	Singhal teaches causing the content to be sent along the route (Singhal: Content requested by an endpoint of the network is mapped to a dynamic "swarm" of server, peer, or other endpoints capable of supporting the content download send along the route, content names are mapped to a dynamically generated content swarm, presenting a current set of hosts, which can provide the requested content [0042-44] [0056-63] FIG.8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Zhang by the teaching of Singhal to send the requested content along the route in order to service the request with the appropriate content from the appropriate server with the best possible route (Singhal: [0056] [0061]).

Regarding Claim 2, Zhang teaches the apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: determine, based on the information indicating statuses, a quality of the route, and cause the content to be sent by causing, based on the quality of the route, the content to be sent (path quality service 300 can construct a table, or other storage representation, including path quality statistics and measurements for loss rate, throughput and latency across all path segments [0050-52] FIG.3).      

Regarding Claim 3, Zhang teaches the apparatus of claim 2, wherein the instructions, when executed by the one or more processors, further cause the apparatus to select, based on the quality of the route, the route from a plurality of routes to the requesting device via different routing devices of the plurality of routing devices (the measurements from the ISPs respecting path quality to compute path qualities between each pair of PoPs in the network irrespective of ISP. At 730, any source endpoint can obtain the PoP level paths to destination endpoints, and then query the third party to obtain the quality of the paths [0068-69] FIG.8).  

Regarding Claim 4, Zhang teaches the apparatus of claim 2, wherein the information indicating statuses comprises, for each of the plurality of routing devices, bandwidth information, and wherein the 2Application No.: 17/462,915Docket No.: 007412.05470\US instructions, when executed by the one or more processors, further cause the apparatus to determine the quality of the route by: determining, based on a determined lowest bandwidth, a minimum quality value; and determining, based on the minimum quality value, the quality of the route (peer-to-peer applications form their dynamic user-level networks based on available bandwidth between peers. Overlay networks can configure their routing tables based on the bandwidth of overlay links. Network providers lease links to customers and usually charge based on bandwidth purchased [0072-74] FIG.9).  

Regarding Claim 5, Zhang teaches the apparatus of claim 4, wherein the bandwidth information comprises a total port bandwidth of the routing device (SLAs often define service in terms of available bandwidth at key interconnection, or network boundary, points. Carriers plan capacity upgrades in their network based on the rate of growth of bandwidth utilization of their users [0072-74] FIG.9).  

Regarding Claim 6, Zhang teaches the apparatus of claim 1, wherein, for each of the plurality of routing devices, the information indicating statuses indicates one or more of: a utilization of the routing device, a priority setting of the routing device, or a data type handled by the routing device (bandwidth quantifies the data rate that a network link or a network path can handle or transfer. Measurement of network bandwidth is of increasing importance for many Internet applications and protocols, especially those involving the transfer of large files and those involving the delivery of content with real-time quality of service (QoS) constraints, such as streaming media [008-10] FIGs.4).  

Regarding Claim 7, Zhang teaches the apparatus of claim 1, wherein the packet comprises a stateless messaging protocol packet comprising a header, and wherein the header comprises the indication (Ping uses an ICMP echo packet to measure the round-trip time (RTT) to a specific destination. Traceroute sets a time to live (TTL) in the internet protocol (IP) header to trigger responses from the routers along the network path [0016-18] FIG.9).  

Regarding Claim 8, Zhang teaches the apparatus of claim 1, wherein the packet comprises an Internet Control Message Protocol (ICMP) packet comprising an Auto Send-path State Discovery in Network (ASSDN) type value (Hop-by hop techniques rely on incrementally probing routers along a path and timing their Internet Control Message Protocol (ICMP) replies [0010-16] FIG.9).  

Regarding Claim 9, Zhang teaches the apparatus of claim 8, where the ASSDN type value comprises an unused header value of an ICMP standard (using an ICMP echo packet to measure the round-trip time (RTT) to a specific destination. Traceroute sets a time to live (TTL) in the internet protocol (IP) header to trigger responses from the routers along the network path [0016-18] FIG.9).  

Regarding claims 10-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from a “computer-readable medium” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 19-27, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from a “system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   
	

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472